DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM STATUS
A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR § 1.114.  Applicant's submission filed on 18 January 2022 has been entered.
Claims 1-2, 5-8, 11-17, 20-23, and 26-30 were pending.
Claims 3-4, 6, 9-11, 18-19, and 24-26 are canceled.
Claims 1, 7-8, and 16 are amended.
Claims 1-2, 5, 7-8, 12-17, 20-23, and 27-30 are currently pending and have been examined.
RESPONSE TO APPLICANT’S AMENDMENTS/ARGUMENTS
– 35 USC § 102 –
	Claims 1-2, 5, 12-17, 20, and 27-30 were rejected under 35 U.S.C. § 102 as being anticipated by MCFADDEN.
	Re newly amended claim 1, the Examiner appreciates the Applicant’s efforts to advance prosecution and agrees the amendments overcome the previous rejection.  Nevertheless, Applicant’s arguments are moot in view of the new grounds of rejection presented below, necessitated by such amendments.
Re claim 16, Applicant argues it is novel and non-obvious for the same reasons as claim 1.  Accordingly, Applicant’s arguments are moot for the same reasons outlined above.
	Re the remaining dependent claims, Applicant argues their novelty and non-obviousness based solely on their respective dependency to either independent claim 1 or 16.  Accordingly, Applicant’s arguments are moot for the same reasons outlined above.

– 35 USC § 103 –
	Claims 6-8 and 21-23 were rejected under 35 U.S.C. 103 as being unpatentable over MCFADDEN/SHOULDICE.
	Re dependent claims 6-8 and 21-23, Applicant argues, they are “novel and non-obvious at least by virtue of their claim dependencies”.  However, as noted above with respect to independent claims 1 and 16, Applicant’s arguments are moot in view of the new grounds of rejection presented below, necessitated by Applicant’s amendments.
– Additional Remarks –
	Applicant is reminded that in order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action.  The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action.  The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims, be held in abeyance until allowable subject matter is indicated.  The Applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action.  A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section1.
Should the Applicant believe that a telephone conference would expedite the prosecution of the instant application, Applicant is invited to call the Examiner.

CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-8, 12-17, 20-23, and 27-30 are rejected under 35 U.S.C. § 103 as being unpatentable over McFadden, Jeffrey, WO 2019/183339 A1 (hereinafter “MCFADDEN”), in view of Shouldice et al., US 2018/0106897 A1 (hereinafter “SHOULDICE”), in further view of CARRER et al, "Concealed Weapon Detection Using UWB 3-D Radar Imaging and Automatic Target Recognition", 2014, IEEE - The 8th European Conference on Antennas and Propagation (EuCAP 2014), pp.2786-2790 (“CARRER”).

Re claim 1, MCFADDEN discloses an ultra-wideband-based object identification method ([0021] – UWB system for object pattern recognition), comprising: 
transmitting, using a transmitter ([0048] – transmitter 302), an ultra-wideband signal to an object ([0049] – transmitter emits UWB pulses);  
5receiving, using a receiver ([0048] – receiver 304), a reflected signal from the object ([0049] – receiver captures broadband and RF data); and 

comparing the received reflected signal with one or more predetermined signal each associated with a known object identity to create a comparison ([0028] – scanning data compared to calibration data); and
determining, based on the comparison, whether the identity of the object is the object identity associated with any of the one or more predetermined signals ([0028-0029] – pattern recognition based on the comparison to calibration data), wherein determining whether the identity of the object is the object identity associated with any of the one or more predetermined signals comprises determining that the identity of the object is the object identity associated with one 25of the predetermined signals if a difference between the received reflected signal and one of the one or more predetermined signals meets or exceeds a difference threshold ([0028-0029] – scanning data is compared to calibration data to confirm if scanning data matches calibration data based on a threshold);
determining a matching index based on an extent of matching of the received reflected signal with the one or more predetermined signals ([0027-0031] – scanned data is compared (i.e., matched) to calibration data to determine if it meets any of the thresholds for objects of interest; calibrated data may include any identifiable pattern, e.g. weapon, handgun, contraband; calibrated data is trained to develop current training set); and 

MCFADDEN fails to explicitly disclose wherein the received reflected signal matches the one of the one or more predetermined signals when a difference between the received reflected signal and the one of the one or more predetermined signals is less than a difference threshold; determining an extent of matching of the received reflected signal and the one or more predetermined signals; determining a matching index based on the extent of matching; displaying the matching index indicating the extent of matching.
However SHOULDICE, in the same or in a similar field of endeavor, teaches an UWB object identification system wherein a received reflected signal matches one or more predetermined signals when a difference between the received reflected signal and the one or more predetermined signal is less than a difference threshold ([0300] – classification process matches output to a partner being present when probability is less than a certain threshold; [0095] – UWB may be used to for detection).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the UWB system of MCFADDEN to include the particular thresholding features of SHOULDICE’s UWB system.  One would have been motivated to do so in order to identify an object, e.g., a specific person, based on their biometric “fingerprint” (see SHOULDICE [0021]) and further for security purposes to identify objects such as weapons (see MCFADDEN KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, SHOULDICE merely teaches that it is well-known to employ a particular thresholding technique in a UWB system.  Since both MCFADDEN and SHOULDICE disclose similar UWB systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Moreover CARRER, in the same or in a similar field of endeavor, teaches an UWB object identification system that determines an extent of matching of received reflected signals and one or more predetermined signals ([p.2788/col.2] – descriptors (signals) for each object are compared with descriptors generated by SIFT algorithm object library to determine number of matches per segment) and displaying a matching index indicating the extent of matching ([p.2788/col.2] – histogram thresholding unit to the Global Ranking Matrix).
Further still, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the UWB system of MCFADDEN to include the particular matching extent features of CARRER’s UWB system.  One would have been motivated to do so in order to provide reliable detection of concealed objects, e.g., guns (CARRER at [p.2789/col.2]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield 
	




Re claim 2, MCFADDEN/SHOULDICE/CARRER renders obvious the method of claim 1, as shown above.  
MCFADDEN further discloses wherein 10determining the identity of the object based on the received reflected signal further comprises: determining presence or absence of the object based on the received reflected signal ([0046] – recognize the presence of defined object of interest pattern data).

Re claim 5, MCFADDEN/SHOULDICE/CARRER renders obvious the method of claim 1, as shown above.  
MCFADDEN further discloses wherein the one or more predetermined signal comprise a plurality of predetermined signals ([0027-0031] – scanned data is compared (i.e., matched) to calibration data to determine if it meets any of the thresholds for objects of interest; calibrated data may include any identifiable pattern, e.g. weapon, handgun, contraband; calibrated data is trained to develop current training set); wherein determining whether the identity of the object is the object identity associated with 30any of the one or more predetermined signals comprises: determining that the identity of the 

Re claim 7, MCFADDEN/SHOULDICE/CARRER renders obvious the method of claim 1, as shown above.  MCFADDEN further discloses wherein the 5difference threshold is adjustable ([0027-0030] – thresholds need to be established and may be a certain threshold).

Re claim 8, MCFADDEN/SHOULDICE/CARRER renders obvious the method of claim 1, as shown above.  MCFADDEN further discloses wherein the 5difference threshold is fixed ([0027-0030] – thresholds need to be established and may be a certain threshold).

Re claim 12, MCFADDEN/SHOULDICE/CARRER renders obvious the method of claim 1, as shown above.  
MCFADDEN further discloses recording the determined identity of the object ([0037] – memory to store operational information) and increasing a count associated with the identified object identity by one ([0062] – identify pattern and resultant data and statistics may be monitored and reported; [0054] – data report-out may include statistical information, e.g., positive hits).

Re claim 13, MCFADDEN/SHOULDICE/CARRER renders obvious the method of claim 1, as shown above.  
MCFADDEN further discloses providing an alert when the received reflected signal matches none of the one or more predetermined signals ([0028] – control returns to step 108 if threshold (i.e., matching) not met).

Re claim 14, MCFADDEN/SHOULDICE/CARRER renders obvious the method of claim 1, as shown above.  
MCFADDEN further discloses wherein the 30transmitter and the receiver are arranged in a transceiver unit ([0032] – transceiver array).

Re claim 15, MCFADDEN/SHOULDICE/CARRER renders obvious the method of claim 1, as shown above.  
MCFADDEN further discloses wherein the object is arranged in a container such that the object is not visible ([0051] – e.g., weapon that may be concealed).

Re claims 16-17 and 20, Applicant recites claims of the same or substantially the same scope as claims 1-2 and 5, respectively.  Accordingly, claims 16-17 and 20 are rejected in the same or substantially the same manner as claims 1-2 and 5, respectively.

Re claims 21-23, Applicant recites claims of the same or substantially the same scope as claims 6-8, respectively.  Accordingly, claims 21-23 are rejected in the same or substantially the same manner as claims 6-8, respectively.

Re claim 27, Applicant recites a claim of the same or substantially the same scope as claim 12.  Accordingly, claim 27 is rejected in the same or substantially the same manner as claims 12.

Re claims 28-29, Applicant recites claims of the same or substantially the same scope as claims 14-15, respectively.  Accordingly, claims 28-29 are rejected in the same or substantially the same manner as claims 14-15, respectively.

Re claim 30, MCFADDEN/SHOULDICE/CARRER renders obvious the system of claim 16, as shown above.  MCFADDEN further discloses wherein the system is integrated in a portable object identification device ([0030] – system device may include, e.g., mobile phone, tablet, laptop, to be utilized by user 201 such as screening or security personnel).
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is (571)272-2215.  The Examiner can normally be reached on Mon-Fri 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should https://ppair-my.uspto.gov/pair/PrivatePair. 


Respectfully, 

/Thomas M Hammond III/Primary Examiner, Art Unit 3648                                                                                                                                                                                                  


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 37 C.F.R. § 1.111(b)